Citation Nr: 0304784	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from July 1964 
to July 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran has perfected a timely 
appeal of the RO's November 2001 rating decision.


REMAND

The Board observes that in August 2002 the veteran requested 
a personal hearing before the Board in Washington, D.C.  The 
veteran was subsequently scheduled to appear at a hearing 
before a Veterans Law Judge on November 15, 2002, however, he 
did not appear at the prescheduled hearing.  In December 
2002, due to financial restraints, the veteran instead 
requested a new hearing before the Board to be held at the RO 
at a later date.  In March 2003, the undersigned Veterans Law 
Judge granted the veteran's request based on good cause 
having been shown.  The veteran was also advised that since 
it was not possible to hold hearings in Charleston, South 
Carolina due to inadequate physical resources and personnel 
for the support of such hearings, his case would be remanded 
for a hearing before a Veterans Law Judge at the VA Columbia, 
South Carolina Regional Office.   

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule a personal 
hearing for the veteran before a 
Veterans Law Judge at the local VA 
regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this claim.  The veteran need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 


